Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 5, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143202 & (63)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  _________________________________________                                                                Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  In re CARROLL.                                                                                                      Justices

  _________________________________________
  ALAN A. MAY, Conservator of the Estate of
  Edward Carroll, a Protected Person,
              Petitioner-Appellee,
  v                                                                 SC: 143202
                                                                    COA: 292649
                                                                    Macomb Probate Court:
  AUTO CLUB INSURANCE ASSOCIATION,                                        2008-195574-CA
           Respondent-Appellant.

  _________________________________________/

          On order of the Court, the motion for leave to file statement of supplemental
  authority is GRANTED. By order of April 18, 2012, the application for leave to appeal
  the April 26, 2011 judgment of the Court of Appeals was held in abeyance pending the
  decisions in Johnson v Recca (Docket No. 143088) and Douglas v Allstate Ins Co
  (Docket No. 143503). The cases having been decided on July 30, 2012, 492 Mich 169
  (2012), and 492 Mich 241 (2012), the application is again considered and, pursuant to
  MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE the judgment of the
  Court of Appeals and REMAND this case to the Court of Appeals for reconsideration in
  light of our decisions in Johnson and Douglas.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 5, 2012                    _________________________________________
         h1128                                                                 Clerk